Opinion by
Judge Pryor:
In this case there is no cause of action alleged as against the appellant. It is not pretended that the work was done by the authority of the appellant, nor does it appear that the improvement was made upon premises owned by him. It is alleged that the improvement benefited the premises of the appellant, and this might be the case although the cistern was dug on the premises of another. Besides, if the contract is that of the appellant, by reason of the agency on the part of Needham, process served on the appellant in Jefferson did not authorize the judgment in Warren. In order, however, to make the latter objection available a motion should have been made to set aside the judgment in the court below. The petition, however, being insufficient, a reversal must be had.
Judgment reversed and cause remanded for further proceedings.